IN THE SUPREME COURT OF THE STATE OF NEVADA


                          RUBEN PAUL PEREZ, A/K/A ENRIQUE                        No. 68254
                          ROCHA PEREZ,
                          Appellant,
                          vs.
                          THE STATE OF NEVADA,
                          Respondent.
                                                                                   FILED
                                                                                    FEB 10 2016




                                                    ORDER OF AFFIRMANCE
                                         This is a pro se appeal from a district court order denying a
                          petition for a writ of mandamus. 1 Eighth Judicial District Court, Clark
                          County; Douglas W. Herndon, Judge.
                                         In his petition, appellant requested that the district court
                          assign a "special master" to search the court's archives for his sentencing
                          transcripts to determine whether his written judgment of conviction
                          contains a clerical error. Appellant fails to demonstrate that the district
                          court abused its discretion by denying his petition. See Kay v. Nunez, 122
                          Nev. 1100, 1105, 146 P.3d 801, 805 (2006) ("When reviewing a district
                          court order resolving a petition for mandamus relief, this court considers
                          whether the district court has abused its discretion.");       see generally



                                1 Thisappeal has been submitted for decision without oral argument,
                          NRAP 34(0(3), and we conclude that the record is sufficient for our review
                          and additional briefing is unwarranted. See Luckett v. Warden, 91 Nev.
                          681, 682, 541 P.2d 910, 911 (1975).



SUPREME COURT
        OF
     NEVADA


(0) 1947A    ,7(11Sc))4
                 Bradley v. State,     109 Nev. 1090, 1095, 864 P.2d 1272, 1275 (1993)
                 (discussing the effect of an oral sentence pronouncement). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2



                 Parraguirre                               Dougla



                 CHERRY, J., concurring:
                               I concur.

                                                            CL
                                                           Cherry
                                                                                          J.




                 cc: Hon. Douglas W. Herndon, District Judge
                      Ruben Paul Perez
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       2We have received the document appellant submitted on October 19,
                  2015, and conclude that no relief is warranted based upon this submission.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e